                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

WILLIAM J. WEBB, JR.,                 :
                                      :
            Plaintiff,                :
                                      :
      v.                              : Civil Action No. 20-1394-RGA
                                      : Superior Court of the State of
GDWG LAW FIRM, et al.,                : Delaware in and for New Castle County
                                      : Case No. N20C-02-230 MAA
            Defendants.               :


William J. Webb, Jr., James T. Vaughn Correctional Center, Smyrna, Delaware. Pro
Se Plaintiff.

Brandon A. Spivey, Esquire, Giordano, DelCollo, Werb & Gagne, LLC., Wilmington,
Delaware. Counsel for GDWG Law Firm.

Kenneth Lee-Kay Wan, Deputy Attorney General, Delaware Department of Justice,
Wilmington, Delaware. Counsel for Defendant Dade Werb.




                            MEMORANDUM OPINION




July 8, 2021
Wilmington, Delaware
/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

        Plaintiff William J. Webb, Jr., a pretrial detainee at James T. Vaughn Correctional

Center in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983 in the

Superior Court of the State of Delaware in and for New Castle County. (D.I. 1-1 at 4-

12). He also raises supplemental state claims under 10 Del. C. § 8106. Plaintiff

appears pro se and was granted leave to proceed in forma pauperis by the Superior

Court. (D.I. 1-1 at 21). On October 16, 2020, Defendants filed a notice of removal of

Webb v. GDWG Law Firm, Delaware Superior Court Case No. N20C-02-230 MAA (Del.

Super.). (D.I. 1). Before the Court are Defendants’ motion to dismiss and Plaintiff’s

motion to disqualify counsel. (D.I. 3, 6). Briefing is complete.

I.      BACKGROUND

        While not pled, Defendants state in their motion to dismiss that Defendant Dade

Werb was appointed as Plaintiff’s conflict counsel due to the Delaware Office of

Defense Services’ conflict in representing Plaintiff who is a defendant in a criminal

matter. Werb is a partner in Defendant GDWG Law Firm (i.e., Giordano, DelCollo,

Werb & Gagne, LLC. See https://gdwlawfirm.com/dade-d-werb/ (last visited July 6,

2021)). Plaintiff alleges that Defendants’ actions have deprived him of his State and

Federal Constitutional guarantee to the right to effective assistance of counsel and a fair

trial. (D.I. 1-1 at 3).

        Plaintiff alleges that Defendants are “not diligently and effectively representing

[him] from the months of November and currently ongoing.” (Id.). He alleges that both

Defendants allowed State officials to present false evidence and perjured testimony to
                                              1
obtain continuances in Family Court, Plaintiff’s arrest warrant, and an indictment against

him. (Id. at 4). He also alleges that Defendants failed to perform their duty to protect

him from “false arrest, false imprisonment, illegally obtained evidence, malicious

prosecution, mental abuse of a disabled person, and obstruction of justice.” (Id. at 5).

Finally, Plaintiff alleges that both Defendants “neglected their due diligence and duty to

prepare defenses, pretrial motions, and share Brady” material, all of which violated his

state and federal constitutional rights. (Id.at 7). Plaintiff seeks compensatory and

punitive damages as well as injunctive relief. (Id. at 78).

       Defendants move for dismissal pursuant to Fed. R. Civ. P. 12(b)(6).

II.    LEGAL STANDARDS.

       Because Plaintiff proceeds pro se, his pleading is liberally construed and his

complaint, “however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss a complaint

for failure to state a claim upon which relief can be granted.

       When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court must

accept the factual allegations as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56

(2007). Rule 8(a) requires “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Id. at 545. Factual allegations do not have to be detailed,

but must provide more than labels, conclusions, or a “formulaic recitation” of the claim

elements. Id. (“Factual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint are true.”).

                                              2
       Moreover, there must be enough factual matter to state a facially plausible claim

to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial plausibility standard is

satisfied when the complaint’s factual content “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

III.   DISCUSSION

       Defendants seeks dismissal on the grounds that Plaintiff’s claims are frivolous

and he fails to plausibly plead facts to support his claims.

       A.     42 U.S.C. § 1983

       The § 1983 claims fail as a matter of law. The named defendants are a private

law firm and one of its attorneys. When bringing a § 1983 claim, a plaintiff must allege

that some person has deprived him of a federal right, and that the person who caused

the deprivation acted under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

The GDWG Law Firm and its attorney Dade Werb are not state actors for purposes of

§ 1983. See Polk County v. Dodson, 454 U.S. 312, 325 (1981) (holding that public

defenders do not act under color of state law); Steward v. Meeker, 459 F.2d 669 (3d Cir.

1972) (privately-retained counsel does not act under color of state law when

representing client); Thomas v. Howard, 455 F.2d 228 (3d Cir. 1972) (court-appointed

pool attorney does not act under color of state law). Moreover, GDWG Law Firm is not

a person within the meaning of ' 1983. See Evancho v. Fisher, 423 F.3d 347, 350 (3d

Cir. 2005).

       In his response, Plaintiff states that Defendant Dade Werb and Deputy Attorney

General Renee Hrivnak were having a “private conversation until Plaintiff arrived with

                                             3
Judge William C. Carpenter, Jr. [and] upon seeing the conspiracy to deprive [his] rights,

Plaintiff sent a letter of intent which filed with the Court.” (D.I. 7 at 2). He also argues

that “both Defendants conspired and intentionally refused Plaintiff help by depriving him

a defense, effective assistance of counsel, and protect[ing] Plaintiff’s rights against false

arrest, false imprisonment, illegal seizure of Plaintiff, and malicious prosecution [which]

is a clear failure to perform a duty claim.” (Id. at 8).

       The Complaint does not allege a conspiracy. Moreover, Plaintiff may not amend

his complaint through his opposition brief, and the new facts in his opposition may not

be considered by the Court on the instant motion to dismiss. See Commonwealth of

Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (citing Car

Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)). Even were the

Court to consider the newly raised allegations in the opposition to the motion to dismiss,

they are conclusory and do not give rise to a plausible inference that Defendants, a law

firm and a private attorney, acted under color of state law or conspired with state actors

to deny Plaintiff his constitutional rights. Accordingly, Plaintiff cannot recover under §

1983. See Great Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159,

175-76 (3d Cir. 2010); see also Reichley v. Pa. Dep’t of Agric., 427 F.3d 236, 245 (3d

Cir. 2005). The claims raised against Defendants fail as a matter of law. Defendants’

motion to dismiss the § 1983 claims will be granted.

       B.     State Claims

       After determining that dismissal of the federal claims is, the District Court

declines to exercise supplemental jurisdiction over Plaintiff’s supplemental state claims.

                                               4
See 28 U.S.C. § 1367(c); De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 309 (3d Cir.

2003); Sarpolis v. Tereshko, 625 F. App’x 594, 598-99 (3d Cir. 2016). The Court will

remand the claims to State Court. See Wheeler v. Ulisny, 482 F. App’x 665, 669 (3d

Cir. 2012) (district court did not abuse its discretion in declining to decide the state

claims and remanding the claims to state court).

IV.    CONCLUSION

       Based upon the above discussion, the Court will: (1) grant Defendants’ motion to

dismiss the federal claims (D.I. 3); (2) decline to exercise supplemental jurisdiction over

the state claims; (3) dismiss as moot Plaintiff’s motion to disqualify counsel (D.I. 6); and

remand the state claim to the Superior Court of the State of Delaware in and for New

Castle County.

       An appropriate Order will be entered.




                                              5
